          Case 1:18-cr-00217-KMW Document 302 Filed 05/08/20 Page 1 of 2


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
---------------------------------------------------------------X   DOC #: __________________
                                                                   DATE FILED: May 8, 2020_
UNITED STATES OF AMERICA

                                                                         18-CR-217 (KMW)
                 v.                                                          ORDER


TODD SCHLIFSTEIN,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        Defendant Todd Schlifstein has moved to reduce his sentence under 18 U.S.C. §

3582(c)(1)(A), seeking compassionate release in light of COVID-19. (ECF No. 299.)

       No later than May 15, 2020, the Government shall respond to Defendant’s motion. With

its response, the Government shall provide the following information, after conferring with the

Bureau of Prisons (“BOP”) and the United States Probation Office as appropriate:

       1. The BOP’s assessment of the factors listed in the Attorney General’s Memorandum for

           Director of Bureau Prisons dated March 26, 2020 as they pertain to Defendant; who at

           the BOP assessed Defendant’s risk factors for severe COVID-19 illness; and upon

           what information that person’s assessment was made;

       2. The criteria used by the BOP to decide whom to test for COVID-19 at USP Lewisburg,

           and whether Defendant has been tested;

       3. Approximately how many tests for COVID-19 have been conducted at USP

           Lewisburg;

       4. The number of inmates and staff who have tested positive and the number of inmates

           and staff who have tested negative for COVID-19 at USP Lewisburg, both as absolute
      Case 1:18-cr-00217-KMW Document 302 Filed 05/08/20 Page 2 of 2



       numbers and as a percentage of the total population of inmates and staff at USP

       Lewisburg;

    5. A comparison of the risks of contracting COVID-19 at USP Lewisburg to those risks at

       the location where Defendant seeks to serve a term of home confinement;

    6. Whether Defendant has been in close proximity to any inmate or staff member who has

       tested positive for COVID-19;

    7. The Government’s assessment of the factors set forth in 18 U.S.C. § 3553(a) as they

       pertain to Defendant;

    8. Defendant’s disciplinary record in prison, risk of recidivism, risk of violence, and any

       changes or additions that should be made to the originally-imposed conditions of

       supervised release;

    9. Whether the BOP intends to consider Defendant for home confinement or furlough; by

       what date the BOP expects to make a determination regarding home confinement or

       furlough; and upon what specific information the BOP’s determination with regard to

       both home confinement and furlough will rely.



SO ORDERED.

Dated: New York, New York
       May 8, 2020                                         /s/ Kimba M. Wood
                                                            KIMBA M. WOOD
                                                         United States District Judge




                                              2
